Exhibit 10(b)(2)

EXECUTION COPY

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED NOTE AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED NOTE AGREEMENT dated as of
March 31, 2014 (this “Amendment”), among NEWSTAR FINANCIAL, INC. (the
“Company”), THE HOLDERS PARTY HERETO and FORTRESS CREDIT CORP., as
administrative agent for the Holders under the Note Agreement described below
(in such capacity, together with its successors and assigns, the “Administrative
Agent”).

WHEREAS, the Company has entered into a Second Amended and Restated Note
Agreement dated as of May 13, 2013 among the Company, the Holders from time to
time party thereto (the “Holders”) and the Administrative Agent (as it may be
amended, modified, extended, supplemented or restated from time to time, the
“Note Agreement”), pursuant to which Note Agreement the Holders agreed, subject
to the terms and conditions set forth therein, to make term loans to the
Company;

WHEREAS, the Company has requested that the Administrative Agent and the Holders
amend the Note Agreement as provided in this Amendment, and the Administrative
Agent and the Required Holders have agreed to do the foregoing, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, the Company, the Holders party hereto and the
Administrative Agent hereby agree as follows:

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Note Agreement.

2. Amendments to Note Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below and in reliance on the representations
and warranties set forth in Section 3, the Note Agreement is hereby amended as
follows:

(a) Section 1.01 of the Note Agreement is hereby amended by deleting the
definition of “Operating Subsidiary” in its entirety and by substituting the
following therefor:

“Operating Subsidiary” means any Subsidiary of the Company other than (a) an
Investment Vehicle, REO Subsidiary or Workout Subsidiary, (b) a special purpose
entity formed or acquired by the Company or any other Subsidiary to hold assets
of any Investment Vehicle, REO Subsidiary or Workout Subsidiary in connection
with the establishment, management, operation or servicing of such Investment
Vehicle, REO Subsidiary or Workout Subsidiary or (c) an Immaterial Subsidiary.

(b) Section 1.01 of the Note Agreement is hereby amended by inserting the
following definition therein in the proper alphabetical location:

“Immaterial Subsidiary” means (a) each of NewStar Securities Corporation, Inc.,
NewStar Asset Management LLC, NewStar Financial California, LLC, NS Sticky
Fingers I, LLC, Baseline NS Five Holding, LLC, NewStar Equipment Finance, LLC,
NewStar Business Lending, LLC and 75 Sylvan NS Two Holding, LLC and (b) any
Subsidiary which does not engage in any material activities or operations or
hold assets having a fair market value in excess of $10,000,000 in the
aggregate. For avoidance of doubt, the entities referred to in clauses (a) and
(b) of the definition of Operating Subsidiary shall not constitute Immaterial
Subsidiaries.



--------------------------------------------------------------------------------

(c) Section 5.11(c) of the Note Agreement is hereby amended and restated in its
entirety as follows:

(c) The fair market value of the assets held by the Immaterial Subsidiaries do
not exceed (i) $10,000,000 for any one Immaterial Subsidiary individually or
(ii) $25,000,000 for all Immaterial Subsidiaries in the aggregate.

(d) Clause (iii) of Section 7.06 of the Note Agreement is hereby amended and
restated in its entirety as follows:

(iii) the Immaterial Subsidiaries to hold assets having a fair market value
exceeding (A) $10,000,000 in the case of any Immaterial Subsidiary individually
or (B) $25,000,000 in the case of all Immaterial Subsidiaries in the aggregate.

3. Default; Representations and Warranties, Etc.

(a) The Company hereby represents and warrants that (i) as of the date hereof
and giving effect to the terms of this Amendment, (A) the representations and
warranties of the Note Parties contained in the Note Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date, and except that for purposes of this clause (A), the
representations and warranties contained in Section 5.05(a) of the Note
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Note Agreement and (B) no Default or Event of Default has occurred and is
continuing, (ii) the execution, delivery and performance by the Company of this
Amendment and the consummation of the transactions contemplated hereby (A) have
been duly authorized by all necessary action on the part of the Company,
(B) have not violated, conflicted with or resulted in a default under and will
not violate or conflict with or result in a default under (1) any applicable law
or regulation, (2) any term or provision of the organizational documents of the
Company or (3) any term or provision of any indenture, agreement or other
instrument binding on the Company or any of its assets, except, in the case of
the foregoing clauses (1) and (3), to the extent that such violation, conflict
or default could not reasonably be expected to result in a Material Adverse
Effect, and (C) do not require any consent, waiver or approval of or by any
Person which has not been obtained and (iii) this Amendment and the Note
Agreement as amended hereby constitute legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
subject to applicable Debtor Relief Laws and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) The Company hereby represents and warrants that each of the Subsidiaries set
forth on Schedule 1.01(c) to the Note Agreement (other than NewStar Securities
Corporation, Inc., NewStar Asset Management LLC, NewStar Financial California,
LLC, NS Sticky Fingers I, LLC, Baseline NS Five Holding, LLC, NewStar Equipment
Finance, LLC, 75 Sylvan NS Two Holding, LLC, NewStar Business Lending, LLC and
NewStar Concentration LLC) constitutes (i) an Investment Vehicle, REO Subsidiary
or Workout Subsidiary or (ii) special purpose entity formed or acquired by the
Company or any other Subsidiary to hold assets of any Investment Vehicle, REO
Subsidiary or Workout Subsidiary in connection with the establishment,
management, operation or servicing of such Investment Vehicle, REO Subsidiary or
Workout Subsidiary. The Holders hereby waive any Event of Default which may have
arisen due solely to any breach of Section 5.11(c) or 7.06 of the Note Agreement
due to any failure of any Subsidiary described in the foregoing clauses (i) and
(ii) to comply with such provision.

 

2



--------------------------------------------------------------------------------

4. Ratification and Confirmation. The Company hereby agrees and confirms that:

(a) the Note Agreement and each of the other Note Documents, as amended and
otherwise modified by the amendments specifically provided herein, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed; and

(b) the liens and security interests granted in favor of the Administrative
Agent for the benefit of itself and the Holders under the terms of the Note
Documents are perfected, effective, enforceable and valid and that such liens
and security interests are, in each case, a first priority lien and security
interest except to the extent otherwise expressly permitted by the Note
Documents and that such liens and security interests are hereby in all respects
reaffirmed, ratified and confirmed.

5. Conditions to this Amendment. The effectiveness of this Amendment shall be
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Required Holders and the Company; and

(b) The Administrative Agent shall have received such other assurances,
certificates or other documents as the Administrative Agent may reasonably
require in connection herewith.

6. Miscellaneous.

(a) Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Agreement or the other Note Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Company acknowledges and agrees that nothing contained herein
shall be deemed to entitle such party to a consent to, or a waiver, amendment or
modification of, any of the terms, conditions, obligations, covenants or
agreements contained in the Note Documents in similar or different circumstances
or shall prejudice any right or rights which the Administrative Agent or any
Holder now has or may have under, or in connection with, the Note Agreement, as
amended hereby, the Note Documents, or any other documents referred to herein or
therein.

(b) Upon the effectiveness of this Amendment, each reference in the Note
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Note Agreement as
amended hereby, and each reference to the Note Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Note
Agreement shall mean and be a reference to the Note Agreement as amended hereby.

(c) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Whenever the terms or sections amended
hereby shall be referred to in the Note Agreement, Note Documents or such other
documents (whether directly or by incorporation into other defined terms), such
defined terms shall be deemed to refer to those terms or sections as amended by
this Amendment. A signature page sent to the Administrative Agent or its counsel
by facsimile or other electronic means (including in portable document format
(.pdf)) shall be effective as an original counterpart signature.

(d) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
HOLDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

 

3



--------------------------------------------------------------------------------

(e) The Company agrees to pay all reasonable expenses, including legal fees and
disbursements incurred by the Administrative Agent in connection with this
Amendment and the transactions contemplated hereby.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

COMPANY NEWSTAR FINANCIAL, INC. By:  

/s/ John Kirby Bray

  Name: John Kirby Bray   Title: Chief Financial Officer

Signature Page to Second Amendment to Second A&R Note Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

FORTRESS CREDIT CORP.,

as Administrative Agent

By:   /s/ Marc K. Furstein   Name: Marc K. Furstein   Title: Chief Operating
Officer HOLDERS

FORTRESS CREDIT OPPORTUNITIES I LP,

as a Holder

By: Fortress Credit Opportunities I GP LLC,

its general partner

By:   /s/ Marc K. Furstein   Name: Marc K. Furstein   Title: Chief Operating
Officer

FORTRESS CREDIT FUNDING III LP,

as a Holder

By: Fortress Credit Funding III GP LLC,

its general partner

By:   /s/ Marc K. Furstein   Name: Marc K. Furstein   Title: Chief Operating
Officer

FORTRESS CREDIT FUNDING V LP,

as a Holder

By: Fortress Credit Funding V GP LLC,

its general partner

By:   /s/ Marc K. Furstein   Name: Marc K. Furstein   Title: Chief Operating
Officer

Signature Page to Second Amendment to Second A&R Note Agreement



--------------------------------------------------------------------------------

FORTRESS CREDIT FUNDING VI LP,

as a Holder

By: Fortress Credit Funding VI GP LLC,

its general partner

By:   /s/ Marc K. Furstein   Name: Marc K. Furstein   Title: Chief Operating
Officer

FCO III CLO TRANSFEROR LLC,

as a Holder

By:   /s/ Marc K. Furstein   Name: Marc K. Furstein   Title: Chief Operating
Officer

Signature Page to Second Amendment to Second A&R Note Agreement



--------------------------------------------------------------------------------

CHURCHILL FINANCIAL CAYMAN LTD.,

as a Holder

By:   /s/ Christopher Ca   Name: Christopher Ca   Title: Duly Authorized
Signatory

Signature Page to Second Amendment to Second A&R Note Agreement



--------------------------------------------------------------------------------

ZAIS CLO 1, LIMITED,

as a Holder

By:   /s/ Vincent Iugato   Name:   Vincent Iugato   Title:  

Managing Director, ZAIS Group, LLC as Investment

Adviser to ZAIS CCO 1, Ltd.

Signature Page to Second Amendment to Second A&R Note Agreement



--------------------------------------------------------------------------------

RATIFICATION OF NOTE DOCUMENTS

March 31, 2014

Each of the undersigned Subsidiary Guarantors hereby acknowledges and consents
to the foregoing Second Amendment to Second Amended and Restated Note Agreement
dated as of March 31, 2014 (the “Second Amendment”) among NewStar Financial,
Inc. (the “Company”), the holders party thereto (the “Holders”) and Fortress
Credit Corp., as Administrative Agent (the “Administrative Agent”), which amends
that certain Second Amended and Restated Note Agreement, dated as of May 13,
2013, among the Company, the Holders and the Administrative Agent (as it may be
amended, modified, extended, supplemented or restated from time to time, the
“Note Agreement”). Capitalized terms used but not otherwise defined herein shall
have the meanings attributed to them in the Note Agreement. Without in any way
establishing a course of dealing by the Administrative Agent or any Holder, each
of the undersigned consents to the Second Amendment and reaffirms the terms and
conditions of the Subsidiary Guaranty and any other Note Document executed by it
and acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Note Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. NewStar Loan Funding, LLC, a Delaware limited liability company,
acknowledges and agrees that the liens and security interests granted in favor
of the Administrative Agent for the benefit of itself and the Holders under the
terms of the Note Documents are perfected, effective, enforceable and valid and
that such liens and security interests are, in each case, a first priority lien
and security interest except to the extent otherwise expressly permitted by the
Note Documents and that such liens and security interests are hereby in all
respects reaffirmed, ratified and confirmed. All references to the Note
Agreement contained in the above-referenced documents shall be a reference to
the Note Agreement as so modified by the Second Amendment and as the same may
from time to time hereafter be amended, modified, extended, supplemented or
restated.

[Signature Page Follows]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: NEWSTAR LOAN FUNDING, LLC By:   /s/ John Kirby Bray Name:
  John Kirby Bray Title:   Manager I-295 NS EIGHT HOLDING, LLC By:   /s/ J.
Daniel Adkinson Name:   J. Daniel Adkinson Title:   President FQ NS SIX HOLDING,
LLC By:   /s/ J. Daniel Adkinson Name:   J. Daniel Adkinson Title:   President
NEWSTAR BUSINESS CREDIT, LLC By: NewStar Financial, Inc., its sole member By:  
/s/ John Kirby Bray Name:   John Kirby Bray Title:   Chief Financial Officer
NEWSTAR EQUIPMENT FINANCE I, LLC By: NewStar Financial, Inc., its designated
manager By:   /s/ John Kirby Bray Name:   John Kirby Bray Title:   Chief
Financial Officer

Signature Page to Ratification of Note Documents